Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Response to Arguments
The applicant’s response of 11/11/21 is acknowledged.  However, the comments are insufficient to overcome the outstanding issues set forth in the Office Action. The replacement drawings are not entered since the new drawings to FIGs. 7 and 8 do not overcome the objection to the drawings because they fail to show anything other than what a frequency difference is or what a vector is without showing any structure/circuitry for estimating such frequency drift or to generate vectors by the estimated drift. Moreover, the applicant fails to show how the drawings show the subject matter that was claimed further including the resistance coupled to unused sensors, which the applicant alleged represented novelty in the previous Office Action. The allegation that the applicant only needs to show that which is necessary for the invention is not agreed with.  According to 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims. Thus, the applicant’s argument is not persuasive and the objections are maintained.
Regarding the rejections of claims 13 and 15 as failing to comply with the enablement requirement under 35 USC 112(a), the applicant traverses the rejection on the basis of the allegation that the Office Action only makes conclusory statements. The argument is contrary to the statements in the Office Action and thus are not persuasive; paragraphs 8-10 of the previous Office action delineated the issues, considered the Wands factors and determined that undue experimentation was required by an artisan to make and/or use the claimed subject matter. Moreover, applicant fails to provide any support for a showing from the specification as originally filed that would sufficiently enable the subject matter, likely due to the fact that there is none, nor any explanation as to how or why the specification does sufficiently enable such, rather insisting only that the Office Action was improper.
Regarding the rejections of claims 14 and 15 as failing to comply with the written description requirement under 35 USC 112(a), the applicant traverses the rejection on the basis of the allegation that the requisite analysis was not performed.  The argument lacks any evidence to support such opinion.  The argument that “circuitry” should not be analyzed in a vacuum without taking into account other claim language fails to address the rejection since the claim language utilizes a term not originally a part of the filed application wherein said term encompasses a much broader scope that encompasses both that which is known and that which is unknown. The mere statement that the applicant is not asserting an attempt at a monopoly neither limits the claim language nor sets forth what the circuitry encompasses.  The argument that FIG. 4 and its description provides an adequate description of the circuitry is not persuasive since it remains unclear what the scope of the circuitry encompasses since FIG. 4 merely shows a unit 
Regarding the prior art, foregoes the previous reasons for patentability, removing such features for which the applicant argued and delegating such to dependent claims. In response to the amendments, the applicant argues for patentability on the basis of the comment that the prior art does not show “a first phase for acquisition of the signal captured by both of the sensors in a pair of sensor and a second phase for acquisition of the signal captured by only one of the pair of sensors” and alleges support in [0018]-[0019] of the PGPUB. First, it is not obvious from a reading of [0018] and [0019] where the support for such a limitation is disclosed. The respective paragraphs are shown below,
[0018] In one non-limiting form of embodiment, the signal captured by at least one second sensor is acquired during a first acquisition phase and during a second acquisition phase.
[0019] The incident signal on at least one sensor is thus simultaneously acquired during the first acquisition phase and during the second acquisition phase. Moreover, the signal is advantageously acquired by the same receiver. This permits the correct correlation of the acquisitions executed during the first phase and the acquisitions executed during the second phase.
It is not evident how such disclosure provides support for the claims as presently set forth. The claimed subject matter appears to represent new matter that is required to be cancelled based on the alleged support of said claim language. 
In light of the lack of a sufficient showing of the claim limitations in the specification as originally filed and the lack of clarity of the claim language, the scope of the claims are not 
The IDS is acknowledged.  The crossed out foreign documents are not considered due to the failure to provide any English translation or statement of relevancies.
Drawings
The drawings were received on 11/11/21.  These drawings are not accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the units/circuitry for estimation of a frequency drift and the generation of vector comprising an amplitude and phase based on the estimated frequency drift must be shown or the feature(s) canceled from the claim(s).  Additionally, the drawings are further objected to for the failure to show the connection of sensors not used in the first phase or the second phase being connected to a predetermined resistance. Each of the circuitry and steps required for the estimation of a frequency drift and the generation of a vector comprising an amplitude and phase based on the estimated frequency drift as set forth in claims 13 and 15 must be shown or the feature(s) canceled from the claim(s) as each of these is required for an understanding of the claimed subject matter.  As these are part of the claims, they necessarily are required for an understanding of the scope and meaning of the claims and as specifically set forth in 37 CFR 1.83(a), every feature of the invention specified in the claims must be show in the drawings. No new matter should be entered.
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
Claims 12 and 14 are insufficiently enabled with respect to the claims as amended particularly with respect to the step/circuitry for “acquiring, for the signal, and by each receiver connected to the sensors of the first antenna network, at least one acquisition executed by a first receiver, the at least one acquisition comprising: a first phase for acquisition of the signal captured by both of the sensors in a pair of sensors, and a second phase for acquisition of the signal captured by only one of the pair of sensors.” Since it is not clear what the “pair of sensors” are or illustrated by in the specification as filed or in the drawings, it is unclear what the scope of the claim encompasses and as such impossible to determine how to make and/or use the claimed subject matter.  If the sensors are considered as, for example, C13 and C15, the specification and drawings fail to show both of them being connected to the receiver at the same time in order to capture the signal at both sensors of the pair in light of the switch S1.  As best understood on the reading of the specification, the switch couples a first antenna/sensor of a pair to the receiver at a first time and subsequently switches a different antenna/sensor to the receiver at a second time.  However, this is not what the instant claim sets forth.  Since Examiner can find no examples or manners in which to perform the step as currently amended in the specification and after consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and or use the claimed subject matter.
Claims 13 and 15 set forth the estimation of a frequency drift between the receiver and the beacon.  While the specification sets forth such a step, e.g. see page 17, lines 19-31 or [0100] of the PGPUB, it fails to sufficiently enable any manner of ascertaining such information.  It is the specification and not the knowledge of one skilled in the art that must supply the novel Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of accomplishing the function are encompassed by the claims.  Unlimited functional claim limitations that extend to all means or methods of accomplishing the function are not commensurate in scope with the enabling disclosure.  The specification is limited to a statement that there is an estimation of the frequency drift between the receiver and the beacon, but the specification does not set forth any examples or instructions as to the manner in which such is performed. 
Claim 13 (and supposedly claim 15) uses the vector comprising a phase and amplitude for the calculation of the estimation functions. However, the specification is silent as to the manner in which the vector(s) are used to calculate the first estimation function for AOA; the claims are silent as to the second estimation function, particularly with respect to the fact that the vector is associated with the signal received by the first sensor of the first receiver of the first antenna network. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of accomplishing the function are encompassed by the claims.  Unlimited functional claim limitations that extend to all means or methods of accomplishing the function are not commensurate in scope with the enabling disclosure.
Thus, after consideration of the Wands factors, an artisan would require undue experimentation to perform an estimation of frequency drift as well as employing the vector(s) for the calculation of the estimation functions.
Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 12 and 14 have been amended to include “a first phase for acquisition of the signal captured by both of the sensors in a pair of sensor and a second phase for acquisition of the signal captured by only one of the pair of sensors”.
The claimed subject matter wherein the signals are received at the first antenna network during a first phase and a second phase and wherein the signal is captured by both sensors in a pair in the first phase but only captured by one sensor in the second phase is not supported by the specification as filed, particularly in light of the portion cited by the applicant.  As such it is required to be deleted as being directed to new matter. The specification and drawings clearly show a switch such that only one of a pair of sensors are coupled to a receiver during any phase, see for example FIG. 5 wherein during phase 1, C13 is coupled to the receiver and C15 is not coupled to the receiver and during a second phase, C13 is not coupled to the receiver and C15 is coupled to the receiver.
Claims 14 and 15 have been amended from the original claim language to read “acquisition and calculation circuitry.”  The specification does not provide a description of any “circuitry” as originally filed.  While the Examiner is aware that that which is known to those skilled in the art need not be included in the specification, "circuitry" is a broad term that encompasses both that which is known and much that is unknown. Applicants have not described any specific circuitry, yet they seek to reserve for themselves exclusive patent protection for any and all circuitry that may be used to practice the process disclosed. Although claims directed to quidpro quo of the patent grant. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)) (the "scope of the right to exclude" must not "overreach the scope of the inventor' s contribution to the field of art as described in the patent specification").  Therefore, the amendment elated to “circuitry” represents a scope that is much broader than that which was disclosed in the specification as filed and represents new matter, particularly in light of the fact that the claimed subject matter is directed to such.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language fails to clearly and distinctly define the subject matter that the applicant regards as the invention. The title, abstract, field of invention and the original set of claims specifically state(d) that the applicant’s invention is directed to the location of a beacon, however, no such claim language is associated therewith.  Rather, the claims merely iterate steps of receiving a signal at a plurality of antennas and performing some mathematical steps of “calculating estimation functions,” and “correlating the estimation functions.” There is no output 
The language of claim 12 and similar language associated with claim 14 are indefinite; the language “receiving . . . a signal originating from the beacon” lacks a proper antecedent basis.  The language “acquiring, for the signal, and by each receiver connected to the sensors of the first antenna network, at least one acquisition executed by a first receiver” is indefinite and lacks clarity since: (1) several terms lack a proper antecedent basis, including “each receiver” and “the sensors,” and (2) the meaning and scope of “acquiring . . . at least one acquisition” is not understood, particularly in terms of the further definition of “acquisition.”  The language “a first phase for acquisition of the signal captured by both of the sensors in a pair of sensors” is indefinite and lacks clarity since the language is confusing due to the lack of clarity with respect to the relationship(s) between the “sensors,” “pair of sensors” and “antenna network.” Due to such lack of clarity, it is further confusing if the “signal captured by both of the sensors in a pair of sensors”/“only one of the sensors” relates to sensors confined to the first antenna network or if they refer to one sensor in a first antenna network and one sensor in a second antenna network.  Finally, it is unclear what the step/circuitry associated with “acquiring . . . by each receiver” is related to and whether or not this is part of the step of receiving or something else.  It is not clear in what manner it is used in the method or apparatus of the claimed subject matter since it appears solely directed to the first antenna network. The language apparently is directed to the following portion of the specification, though due to the lack of explanation and clarity in the noted paragraph, it is not clear,
“Only one first sensor remains connected to the same first receiver, and one second sensor remains connected to the same second receiver.” 

Claim 12 lacks clarity since it is unclear what relationship the final step (“acquiring . . . by each receiver connected to sensors of the first antenna network  . . “) has with respect to the steps of a respective sequence associated with receiving a signal at first and second antenna networks, calculating first and second estimation functions and mutually correlating the R first and second estimation functions.  Moreover, it is not clear if the step of “mutually correlating” is actually part of each respective sequence since it would appear that they could only be mutually correlated after the R sequences are performed.
In claims 12 and 14, the claim limitation, associated with the “acquiring, for the signal . . . at least one acquisition,” appears to be directed solely to the first antenna network and it is unclear whether the second antenna network is similarly constructed/used or if it represents some undefined structure that is not a part of the method.  Thus, the scope of the claims is unclear and fails to clearly and distinctly set forth the applicant’s subject matter.
In claim 13, the language “wherein the vectors are employed” lacks a proper antecedent basis since only a single vector is set forth in the claim.
In claim 14, the language “at least one switch configured to connect to both sensors of a pair of sensors during a first phase . . .and to only one of the pair of sensors during a second phase” is indefinite since it is not evident what is being set forth since the specification does not disclose such wherein a single switch (e.g., switch S1) is coupled to both sensors of a pair (e.g., C15 and C13) at the same time (e.g., during a first phase).
In claim 14, the language “based on sizes of the reflective elements relative to the different wavelengths” remains indefinite due to the failure to clearly and distinctly define the sizes” nor the “wavelengths” have been defined within any reasonable degree and since the basis is relative to two things that are unbounded and undefined, the metes and bounds of the claims lack any definite limitations.
In claim 15, the language “generate a vector . . . by the estimated drift” fails to clearly and distinctly define the subject matter.  It is not understood what is meant by generating a vector by the estimated drift.  Additionally, the language “wherein the vectors” lacks a proper antecedent basis since only a single vector is set forth.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al (20170131335) with evidentiary documents to Andersen et al (“Propagation Measurements and Models for Wireless Communications Channels”) and Jain (“Introduction to Wireless Signal Propagation”) and in view of either one of Moretti et al (9,178,277) or Yamamoto et al (7,432,857).
Pratt et al teach a system and method, substantially as claimed, to identify/characterize changes in the orientation or location of a transmitting antenna [0027].  FIG. 3A exemplifies an embodiment including a transmitter 310 and antenna T1 and a receiving system comprising a first antenna network R1 and a second antenna network R2 and a receiver 320.  The transmitter transmits a signal “in any way disclosed herein” [0040]/[0056]/[0062]. The signal propagates through a frequency-selective channel that creates a frequency responsive response at the antennas R1 and R2, i.e. the channel causes different modified versions of the transmitted signal R1 and SR2 signals can then be compared for each sub-band. For example, the amplitudes of the frequency components of one of the signals can be compared to those of the other by calculating differences between the respective amplitudes or ratios of the amplitudes. Similarly, the phases of the frequency components of one of the signals can be compared to those of the other by calculating differences between the respective phases.  Additionally, the information regarding the frequency components amplitude and phase data can be associated with coherent signal dispersion (CSD) curves that can be analyzed to determine characteristics of the transmitter as well as being determined repeatedly over time [0091]+.  FIG. 4A exemplifies the use of each receiving network comprising a pair of sensors exemplified by SR1U/SR1V and SR2U/SR2V .  Coherency between the transmitter and receiver are suggested [0070].  Various operations can be performed in the analysis of signal information including averaging, statistical analyses, correlation, Fourier analyses, etc [0094].  As disclosed by Pratt et al, between the receiver and transmitter there exists a multipath channel which “includes one or more targets 130, 132 which reflect, refract, diffract, scatter, or otherwise cause the transmitted radio waves to arrive at the receiver antenna R1 along multiple paths” [0024].  Multipath propagation effects can modify a transmitted signal in many ways, including by introducing (through scattering, reflection, refraction, diffraction, etc.) constructive or destructive interference, phase shifting, time delay, frequency shifting, and/or polarization changes to each multipath component [0026]. The multi-path channel is a frequency-selective channel [0026].  Thus, Pratt et al disclose reflective elements in the signal channel that scatter, reflect, refract and/or diffract the signals in are reflected differently by reflective elements in their path based on sizes of the reflective elements relative to the different wavelengths” represents an inherent characteristic of electromagnetic wave propagation.  See for example the following evidentiary references to Andersen et al (“Propagation Measurements and Models for Wireless Communications Channels”) and Jain (“Introduction to Wireless Signal Propagation”).
As best understood and in the broadest reasonable interpretation of the claims as presently presented, the capturing of a signal by a pair of sensors, i.e. antennas, during a first phase and capturing the signal by only of the pair during a second phase is suggested by the prior art to Pratt et al in light of the fact that there may be relative movement between the transmitter and receiver as well as objects/reflectors between the transmitter and receiver such that at certain times, i.e. phases, the receiver may only be capable of receiving a signal on one of the sensors of the pair due to obstruction of the signal path; such a condition meets the scope of the claimed subject matter as best understood, particularly in  light of the fact that the subject matter does not appear to be disclosed in the specification as filed.
Pratt et al do not specify the termination of unused antenna elements with a “predetermined resistance” as now set forth in claims 16 and 17.
As is well-known and conventional in the antenna art, the termination of unused antenna elements by an impedance does not represent novelty or patentability.  For example, Moretti et al in general not all of the antenna elements on SBA 1604 are activated or driven” and those elements “may result in the beam having an unacceptable pattern or gain” (14:57+).  Also disclosing the conventionality of connecting unused antennas to load resistors is the document to Yamamoto et al, for example in FIGs. 22 (25:3+), wherein the unused antennas are connected to terminating resistances of 50 Ω as well as in FIGs. 18, 25-30.
It would have been obvious to one having ordinary skill in the art to modify Pratt et al by terminating unused antenna elements with a load resistance since such is shown to be known in the art as evidenced by either one of Moretti et al or Yamamoto et al and since such modification results in the advantageous and predictable result of reducing an unacceptable beam pattern.
Claims 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt et al (8,116,350) with evidentiary documents to Andersen et al (“Propagation Measurements and Models for Wireless Communications Channels”) and Jain (“Introduction to Wireless Signal Propagation”) and in view of either one of Moretti et al (9,178,277) or Yamamoto et al (7,432,857).
Arndt et al disclose a system and method, substantially as claimed for tracking/locating a transmitter 50 including a first antenna network 12 and a second antenna network 14, for example see FIG. 8. The transmitter transmits UWB pulses across a wide range of frequencies (e.g., 8:23-41).  The plurality of antenna networks, e.g. clusters 12/14, are spaced apart at a cluster separation distance from each other and there are least two antennas in each of the clusters.  Respective UWB receivers 30/32 can be connected to the two antennas in each of the Propagation Measurements and Models for Wireless Communications Channels”) and Jain (“Introduction to Wireless Signal Propagation”).
As best understood and in the broadest reasonable interpretation of the claims as presently presented, the capturing of a signal by a pair of sensors, i.e. antennas, during a first phase and capturing the signal by only of the pair during a second phase is suggested by the prior art to Arndt et al in light of the fact that there may be relative movement between the transmitter 
Arndt et al do not specify the termination of unused antenna elements with a “predetermined resistance.” 
As is well-known and conventional in the antenna art, the termination of unused antenna elements by an impedance does not represent novelty or patentability.  For example, Moretti et al disclose the control/synthesis of antenna beam patterns, recognize the problem associated with unused antenna elements (14:57-15:29), and solve the problem by terminating unused antenna elements via a low impedance path, see for example FIGs. 18A and 18C (15:29-17:2).  Moretti et al further disclose “in general not all of the antenna elements on SBA 1604 are activated or driven” and those elements “may result in the beam having an unacceptable pattern or gain” (14:57+). Also disclosing the conventionality of connecting unused antennas to load resistors is the document to Yamamoto et al, for example in FIGs. 22 (25:3+), wherein the unused antennas are connected to terminating resistances of 50 Ω as well as in FIGs. 18, 25-30.
It would have been obvious to one having ordinary skill in the art to modify Arndt et al by terminating unused antenna elements with a load resistance since such is shown to be known in the art as evidenced by either one of Moretti et al or Yamamoto et al and since such modification results in the advantageous result of reducing an unacceptable beam pattern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646